00Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Lack of Unity 
2.      Claims 1-22 are pending in this application.
3.     As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept ("requirement of unity of invention"). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 C.F.R 1.475(e). 
4.     As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories: 
(1) A product and a process specially adapted for the manufacture of said product; or 
(2) A product and process of use of said product; or 
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or (4) A process and an apparatus or means specifically designed for carrying out the said process; or (5) A product, a process specially adapted for the manufacture of the said product, and 
Lack of Unity
5.  Restriction is required under 35 U.S.C. 121 and 372.This application contains the following inventions or groups of inventions, which are not so linked as to form a single general inventive concept under PCT Rule 13.1.In accordance with 37 C.F.R 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
      I.      Claims 1-14 are drawn to a kit.
      II.     Claims 15-17 are drawn to a system.
      III.    Claims 18-22 are drawn to a method.
 6.    The inventions listed as Groups I-II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they fail to define a technical feature that is "special" within the meaning of PCT Rule 13.2 for the following reasons. The claimed method does not define a technical feature over the art as being obvious over  US 20150119857 A1 Eriksson et al.  in view of US 20090012441 A1 Mulligan. 
 The claims are drawn to: 
   A kit for wound treatment, comprising: a wound treatment device comprising: a chamber that includes an inner surface and a sealing portion that defines an 5 isolated treatment space; a plurality of embossed structures arranged in a pattern on the inner surface of the chamber, the structures configured to directly contact a wound and to create pathways for distributing negative pressure between the inner surface of the chamber and the wound; and at least one tube having a first end connected to the chamber, the at least one tube being in fluid communication with the isolated treatment space so as to enable at least one selected from the group of: applying negative pressure to the isolated treatment space and applying a therapeutic agent to the wound; and a therapeutic agent comprising an antibiotic formulated at a concentration of up to or at least about 1000 x MIC with a gel.

A wound treatment device (a device for wound treatment; see Claim1; see also [0020]) comprising: a Chamber that includes an inner surface and a sealing portion that defines an isolated treatment space (a chamber that includes an inner  surface and a sealing portion that defines an isolated treatment space;Claim1, see also {0007)) 
and  at  least one tube having a first end connected to the chamber, the at least one tube being in fluid communication  with the isolated treatment  spaces so as to enable at least one selected from the group of (at least one tube having a first end connected to the chamber, the at least one tube being in fluid communication  with the  isolated treatment space  so as to enable at least ones elected from the group of; Claim1,see also[0007}): applying negative pressure to the isolated treatment space and applying a therapeutic agent to the wound (applying negative pressure to the isolated treatment space a and applying a therapeutic agent to the wound;Claim1; see also [0007]); and 
a therapeutic agent comprising an antibiotic formulated at a concentration of up to or at least about 1000xMIC(a therapeutic agent comprising an antibiotic at a concentration up to about10000 limes the conventional or al concentration; [0059]). Eriksson et al.  fail to explicitly disclose a therapeutic agent comprising an antibiotic formulated with a gel.
  Mulligan teaches a wound treatment device (Fig.1, a wound dressing apparatus100; [0021}), comprising: a therapeutic agent (Fig.1, an inner member104; [0021]) comprising an antibiotic (Fig.1, the inner member 104 comprises an antibiotic; {0025}) formulated with a gel (Fig.1, the inner member104 is a hydrogel; [0024)).
    It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Eriksson et al.  with the teaching of Mulligan for the purpose of more effectively treating the wound by applying a viscous gel dosage-form to allow for increased surface area.
     Because the first appearing technical feature does not define a contribution over the art, it is not considered "special" within the meaning of PCT Rule 13.2 and as such, the groups lack unity of invention. The inventions listed as Groups I-III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, 
7.      The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.
8.       Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
Conclusion
9.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tue, Thurs-Fri 12pm-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B. Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Khatol S Shahnan-Shah/
Examiner, Art Unit 1645
October 21, 2021



/JANA A HINES/Primary Examiner, Art Unit 1645